Title: To John Adams from John Stockdale, 16 March 1793
From: Stockdale, John
To: Adams, John



Sir
Picadilly. London 16th March 1793

You have most probably heard long before this, that I have printed “Letters to Paine,” by your son.—
A copy was given to me by a Gentleman high in Government, to print as your production, with your name affixed, and I actually advertised it as such, but fortunately had information of its being written by your Son, and of course cancelled the Title before a Copy was seen by any one except the Printer and myself.—
The work does the highest honour to the writer, be he who he may.—The Attorney General assured me that it was the ablest work of the kind he had ever read.—
The Speaker of the House of Commons, Mr. Pitt, and many other Gentlemen of the first abilities spoke of it in the same terms.—It was printed as your Work several times in Scotland before it came into may hands.—
Your work on Government has never yet had fair play. I wish you would give me a corrected Copy with any additions that you have;, and at the same time, an order upon Mr. Copley for your Picture to engrave a Frontispiece.—I would with pleasure risque any sum in bringing out an Edition of the Work, and that in a much more reputable stile than the former.—The Picture would be returned to Mr Copley in two months.
Sincerely wishing that this may find you and your family well, / I am / Dear Sir / With great respect, / Your Much Obliged and / Very Humle. Servt
John Stockdale
P.S. Mrs. Stockdale desires her kind respects. I shall be glad to receive an Answer by the first Ship.—

